J-S33008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANTHONY OLIVER                           :
                                          :
                   Appellant              :   No. 2488 EDA 2021


          Appeal from the PCRA Order Entered November 8, 2021,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0011716-2011.


 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANTHONY OLIVER                           :
                                          :
                   Appellant              :   No. 2489 EDA 2021

          Appeal from the PCRA Order Entered November 8, 2021,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0011718-2011.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                    FILED OCTOBER 24, 2022

     Anthony Oliver appeals from the order denying his petition for relief filed

pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§ 9541-

46. Additionally, Oliver’s court-appointed PCRA counsel has filed a motion for

leave to withdraw, as well as a “no-merit” letter pursuant to Commonwealth

v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550
J-S33008-22



A.2d 213 (Pa. Super. 1988) (en banc). We grant counsel’s motion to withdraw

and affirm the PCRA court’s order denying Oliver post-conviction relief.

      The pertinent facts and procedural history are as follows: On June 24,

2011, Oliver was charged at two separate dockets with thefts of computers

from a laboratory on the campus of the University of Pennsylvania. Between

2011 and 2016, the proceedings were prolonged; Oliver initially sought a jury

trial, later entered a guilty plea on August 11, 2015, and was permitted to

withdraw it on October 20, 2015.

      On August 22, 2016, Oliver entered a negotiated plea of nolo contendere

to two counts of burglary and conspiracy. That same day, pursuant to the

plea agreement, the trial court entered a sentence of 2½ to 5 years of

imprisonment for each offense. These sentences were imposed concurrent to

each other and concurrent to any other sentence already being served.

      Oliver filed an appeal on September 27, 2016, which this Court quashed

as untimely on November 21, 2016. Following the filing of a PCRA petition

and the appointment of counsel, Oliver’s appellate rights were reinstated nunc

pro tunc on March 28, 2018. Oliver filed a timely appeal to this Court claiming

that his sentence was illegal because the Pennsylvania Department of

Corrections ran the sentence consecutive to a sentence he was already

serving. He also raised claims of ineffective assistance of counsel.

      In a judgment order filed on August 14, 2019, this Court concluded that

Oliver must pursue his challenge to the computation of his sentence via an

original action in Commonwealth Court. Commonwealth v. Oliver, 221 A.3d

                                     -2-
J-S33008-22



270 (Pa. Super. 2019), non-precedential decision at 2-3.              We further

concluded Oliver’s ineffectiveness claims must await post-conviction review.

Id. at 3-4. Thus, this Court transferred Oliver’s sentence computation claim

to Commonwealth Court and dismissed his ineffectiveness claims without

prejudice to raise them in a PCRA petition. Id. at 4.

       On December 2, 2019, Oliver filed a pro se PCRA petition. The PCRA

court appointed counsel, and PCRA counsel filed an amended petition on

August 18, 2020. The Commonwealth filed a motion to dismiss on April 23,

2021, and Oliver filed a supplemental amended petition on May 31, 2021. On

August 22, 2021, Oliver’s sentence in this case expired. Because Oliver was

no longer serving his sentence, the PCRA court dismissed his petition on

November 8, 2021. This consolidated appeal followed.1 Both Oliver and the

PCRA court complied with Pa.R.A.P. 1925.

       On June 27, 2022, PCRA counsel filed a Turner/Finley “no-merit” letter

and petition to withdraw.          We first address PCRA counsel’s petition to

withdraw.     When counsel decides to withdraw from representing a PCRA

petitioner, counsel must

          review the case zealously. [PCRA] counsel must then
          submit a “no-merit” letter to the trial court, or brief on
          appeal to this Court, detailing the nature and extent of
          counsel’s diligent review of the case, listing the issues which
          [the] petitioner wants to have reviewed, explaining why and

____________________________________________


1 We sua sponte consolidated Oliver’s notice of appeal at each docket on
January 10, 2022.


                                           -3-
J-S33008-22


           how those issues lack merit, and requesting permission to
           withdraw.

              Counsel must also send to the petitioner: (1) a copy of
           the “no-merit” letter/brief; (2) a copy of counsel’s petition
           to withdraw; and (3) a statement advising [the] petitioner
           of the right to proceed pro se or by new counsel.

               Where counsel submits a petition and no-merit letter that
           . . . satisfy the technical demands of Turner/Finley, the
           court—[PCRA] court or this Court—must then conduct its
           own review of the merits of the case. If the court agrees
           with counsel that the claims are without merit, the court will
           permit counsel to withdraw and deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

         Upon review, we conclude that PCRA counsel has substantially complied

with     the   Turner/Finley    requirements    as   set   forth   above.   See

Commonwealth v. Karanicolas, 836 A.2d 940, 947 (Pa. Super. 2003)

(holding that substantial compliance with requirements to withdraw as counsel

will satisfy the Turner/Finley criteria). In his “no-merit” letter, PCRA counsel

asserts that Oliver is no longer eligible for post-conviction relief because his

sentence in this case has expired.

         Using the applicable standard of review, we must determine whether

the ruling of the PCRA court is supported by the record and is free of legal

error.    Commonwealth v. Blakeney, 108 A.3d 739, 749-50 (Pa. 2014)

(citations omitted). We apply a de novo standard of review to the PCRA court’s

legal conclusions. Id.




                                       -4-
J-S33008-22



        To be eligible for relief under the PCRA, a petitioner must be “currently

serving a sentence of imprisonment, probation, or parole for the crime.” 42

Pa.C.S.A. § 9543(a)(1)(i).         Thus, a petitioner who is not serving such a

sentence “is not eligible for PCRA relief.” Commonwealth v. Williams, 977

A.2d 1174, 1177 (Pa. Super. 2009). This is true even when a petitioner is still

serving a sentence when he filed his or her petition but that sentence expires

before the PCRA court adjudicates his petition. Commonwealth v. Tinsley,

200 A.3d 104, 107 (Pa. Super. 2018).             Additionally, a petitioner whose

sentence expires on the case at issue is not eligible for PCRA relief on that

case simply because he or she still is serving a sentence on an unrelated case.

Commonwealth v. Hayes, 596 A.2d 195, 199 (Pa. Super. 1991) (en banc).

        Here, the PCRA explained its decision to deny post-conviction relief:

               This court commenced an evidentiary hearing on the
           merits of [Oliver’s] PCRA petition on October 12, 2021. The
           hearing was bifurcated to allow the court time to confirm
           with the Department of Corrections whether [Oliver] was
           still serving a sentence in this case. This court then
           dismissed the PCRA petition on November 8, 2021, after
           receiving confirmation from the Department of Corrections
           that [Oliver’s] sentence in this case had reached its natural
           expiration on August 22, 2021. [Oliver] remains in state
           custody to serve a sentence for [a] separate and distinct
           case. Dismissal of [Oliver’s] PCRA petition was proper
           because this court accurately determined that [Oliver] had
           finished serving his sentence.

PCRA Court Opinion, 3/16/22, at 10.2

____________________________________________


2   The evidentiary hearing has not been transcribed.


                                           -5-
J-S33008-22



      Our independent review of the record supports the PCRA court’s

conclusion. Because Oliver has completed serving the sentence at issue, he

is ineligible for post-conviction relief.   We therefore grant PCRA counsel’s

motion to withdraw and affirm the PCRA court’s order denying Oliver post-

conviction relief.

      Motion to withdraw granted. Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                                      -6-